Johnson Rice & Company L.L.C. Energy Conference October 5 - 7, 2010 New Orleans Exhibit 99.1 2 Forward-Looking Statements The information presented herein may contain predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved. Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, competition, government regulation and the ability of the Company to meet its stated business goals. 3 LEGEND: Bakken producers Bakken permits EXISTING ABRAXAS WELLS (VARIOUS FORMATIONS): Abraxas operated wells Abraxas non-operated wells Bakken (Industry) MontanaNorth Dakota EOG, WLL: Parshall & Sanish CTL, MRO, DNR: Nesson Anticline XOM: Elm Coulee WLL: Lewis & Clark BEXP: Rough Rider 4 Bakken producers Abraxas operated wells Bakken permitsAbraxas non-operated wells Bakken (AXAS) (WI range of 2 - 50%) ~100 gross (1280 acre) units Numerous opportunities (operated and non-operated) NO LEASE EXPIRATIONS - acreage principally held by production 1ST OP WELL: w/o completion 2nd OP WELL: spud - Q4 2010 NON-OP: 10 WELLS 1 - ORRI BPO: on production 2 - 10% WI: on production 3 - 2% WI: on production 4 - 2% WI: on production 5 - 4% WI: drilling 6 - 4% WI: drilling 7 - 4% WI: drilling 8 - 4% WI: drilling 9 - 1% WI: w/o completion 10 - 2% WI: w/o rig MontanaNorth Dakota Nesson 2,600 net acres Elm Coulee 440 net acres Elkhorn Ranch 2,000 net acres Harding 5,800 net acres North Fork 3,200 net acres Carter 3,200 net acres Sheridan 3,000 net acres 3 2 1 5-8 10 5 Bakken - Net Acres per EV Source: Pritchard Capital estimates Net Bakken Acres per $1 Million of Enterprise Value 6 Eagle Ford Shale Blue Eagle JV: August 18, 2010 AXAS - 8,333 net acres $25 million equity investment in JV 43% oil window 35% gas/condensate window 22% gas window $50 million additional commitment Acquire acreage Shoot 3-D seismic Drill ~10 wells Closing: AXAS 50% Fully funded: AXAS 25% FIRST WELL - SCHEDULED TO SPUD OCT-2010 South Texas gas window oil window PXD: Eagle Ford Discovery Enduring: Eagle Ford Discovery BE JV: HBP acreage PXD: Eagle Ford Discovery EOG: Eagle Ford Oil Discoveries gas/condensate window 7 Niobrara Shale AXAS: Converse / Niobrara Counties, Wyoming Sage Grouse 3H Niobrara Producer CUM Oil: 25 MBO EUR: 50 MBO HBP Expires 2012+ 8 Canada - Pekisko CANAXAS ***** Alberta - Pekisko fairway ***** Horizontal development of conventional vertical fields ***** Drill 2 wells to earn 6,400 gross / net acres CANAXAS 100% WI 1st - producing 2nd - completing ***** Vertical depth: 5,400’ Target lateral length: 4,000’ Medium gravity crude Pekisko Fairway 9 Peer Group Analysis Source: Company filings with the SEC and market capitalization on August 12, 2010 E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR, GPR, GST, GSX, KOG, MCF, MHR, NGAS, NOG, PETD, PHX, PINN, PQ, RAME, REXX, SGY, VQ, WRES) 27% undervalued compared to E&P in analysis Mean equates to an AXAS share price of: Mean equates to an AXAS share price of: 30% undervalued compared to E&P in analysis 10 Peer Group Analysis Source: Company filings with the SEC E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR,
